 

Case 18-11801-LSS Doc 780 Filed 11/07/18 Page 1 of 1

lBM CORPORAT|ON
275 Viger East
Montreal, Quebec, H2X 3R7
Canada
514-964-0694
Fax 845-491 -5032
mjdube@ca.ibm.com

 

November 05, 2018

 

UN|TED STATES BANKRUPTCY COURT
District of De|aware

RE: J & M Stores, lnc. CHAPTER 11
CASE# 18-11801

NOT|CE OF APPEARANCE

PLEASE TAKE NOT|CE that international Business Machines Credit LLC (lCC), a
creditor and party-in-interest herein, hereby appears in the chapter 11 case, and
requests that, pursuant to Rule 2002 of the Bankruptcy Rules, copies of all notices,
motions, applications, petitions, pleadings, and orders be duly served on the
undersigned at the address herein below noted and be directed to the attention of:

ATTN: Marie-Josee Dube
lBM Corporation
275 Viger East
Montreal, Quebec H2X 3R7
Canada

|NTERNATlONAL BUS|NESS MACH|NES CORPORAT|ON

BY: /s/ Marie-Josee Dube
Marie-Josee Dube
lBM Corporation

TO: C|erk of the Court
US Bankruptcy Court
District of De|aware
824 N. Market Street, 3rd Floor
Wilmington, DE 19801

